Title: To George Washington from Henry Laurens, 2 March 1779
From: Laurens, Henry
To: Washington, George


Dear sir.
Philadelphia 2d March 1779.

At my return to Philadelphia from Middle Brook I found on my Table Your Excellency’s favor of the 17th February—were I to indulge a pen, always prompt to express the feelings of my heart, truths might drop, which ‘though truths, had better be understood than displayed, therefore I shall say only in one word, I count it one of the highest honors of my Life to have been for some Weeks an Inmate in my own House with General Washington & his Lady, an honor coveted by the first Men of the Age, hence you will see Sir, how much I think myself overpaid for those respects which you are pleased to take notice of.
Possibly the secret of preparing Fascines at Staten Island was unfolded at Elizabeth Town in the late project for surprizing General Maxwell & captivating my worthy friend Governor Livingston, had success attended these attempts, the triumphs of Sir Henry, & our mortification would have been in extremes, Emulation of the vigilance at that post, will hereafter appear in every subordinate department throughout Your Excellency’s command, every commanding Officer will think himself insulted by the Knight’s repeated schemes for effecting surprize & carnage, which implies a disdainful confidence of finding American troops always off their guard.
Your Excellency will find under cover with this, two Carolina Gazettes which contain all the intelligence I have received from the Southward since the 15th January. Mr Hutson has a Letter of the 21st of that Month, importing in very general terms, that Major General Lincoln was at the head of 3500 Men Brigadier General Williamson commanding 1000. had given a detachment of the Enemy’s Troops who were penetrating the Country towards Augusta a severe repulse.
A schooner loaden here with Military Stores, about 18 Tons, was captured on her voyage for so. Carolina within a few hours after she left the Capes of Delaware. this is an untoward circumstance. Carriage by Land will be intolerably slow & expensive & the avenues by Sea are said to be shut up.
Mr Barton the Gentleman who will have the honor of delivering this to Your Excellency, is desirous of paying a visit to his Father at New York; before Mr Barton’s arrival in this City I had received a Letter directed to his Father, the propriety of delivering it unopened submitted to me by the Gentleman who had forwarded it from France, upon enquiry I learned that Mr Barton the elder had gone over to the Enemy, therefore by advice of my friends I opened & found it to be from the present Gentleman, exhibiting a contrast of Characters between Father & Son. upon the arrival of the Latter, I delivered him his Letter & requested a Copy of it, which I shall inclose under the present cover as the best recommendation of a suitor to Your Excellency for a permit to pass either to or beyond the Enemy’s Lines—such a permit cannot at present be obtained in philadelphia.
Mr Barton has desired me to add to his own the name of a Mr Zantzinger who intends to accompany him. I know nothing of the latter & no more of the first Gentleman than I have already mentioned, I must confess myself prejudiced in his favor, but I have given him no ground for beleiving that I act the part of a solicitor—he understands, “that I send a Copy of his Letter, & that General Washington will do as he shall think proper.”
shall I request Your Excellency to present me in the most respectful terms to Mrs Washington, a Box of Oranges &c. from Don Juan de Miralles is waiting the call of the Dep. Quarter Master, I am apprehensive the event will be, Mrs Washington’s wishes that Mr Laurens had eat the Oranges while they were sound. believe me with the most sincere & respectful attachment Dear sir. Your much obliged humble servant
Henry Laurens,
